Title: To James Madison from William C. C. Claiborne (Abstract), 22 April 1805
From: Claiborne, William C. C.
To: Madison, James


22 April 1805, New Orleans. “Mr. Brown the Collector, has just informed me of a contest which the Revenue Cutter has recently had with two Privateers in the Vicinity of the Balize. The particulars are as follow. For some time past, two British Privateers from Providence, have been cruising of[f ] the Mouth of the Mississippi, and were in the habit of Boarding every Vessel coming in and going out. At length they captured an American Schooner (bound in) within view of the Block House, and not more than three Miles distant from the Land. The Captain of the Cutter thought it his duty to rescue the vessel, which he did after an engagement of one Hour and convey’d her Safe into the River; during the engagement, the Cutter Sustained little or no damage. The Schooner belonged to a Merchant of this City, was from Campeachy, and had on Board among other articles thirteen or fourteen thousand Dollars. If the War continues for any time, I am fearful that the Gulph will be crowded with Privateers, and that much Spoliation on our Commerce will be commited.”
